Determination of respondent Correction Commissioner dated May 22, 1995, which dismissed petitioner from his position as a correction officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Karla Moskowitz, J.], entered January 23, 1996) dismissed, without costs.
Substantial evidence supports respondent’s finding that reasonable suspicion warranted a drug test, namely, the testimony of respondent’s investigating officer that he had been told by a police officer knowledgeable about petitioner’s arrest that one of the reasons for the arrest was drug possession (cf., Matter of Dickinson [State of New York], 188 AD2d 919, lv denied 81 NY2d 708), the credibility of which is not subject to judicial review (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Substantial evidence also supports respondent’s findings that the test results were based upon the sample provided by petitioner and not caused by some outside contamination. Concur—Ellerin, J. P., Nardelli, Rubin and Williams, JJ.